CRAWFORD, Judge:
(concurring with reservations and dissenting in part):
I concur with Judge Wiss on Parts I, III, and IV and agree with Judge Gierke as to the disposition of the specified issue (Part V). I also write separately on Part II.
After trial the accused may make an application in writing directly to the convening authority to defer a sentence to confinement. The decision of the convening authority whether to grant or deny the application is within the convening authority’s “sole discretion.” Art. 57(d), Uniform Code of Military Justice, 10 USC § 857(d). Contrary to this explicit Act of Congress, RCM 1101(c)(3), Manual for Courts-Martial, United States, 1984, purports to make the convening authority’s action subject to judicial review for “abuse of discretion.” RCM 1101(c) does not require the convening authority to specify the reasons for denying the deferment. However, the drafters of the rule sought to impose this requirement, stating: “Because the decision to deny requests for deferment is subject to judicial review, the basis for denial should be included in the record.” Drafters’ Analysis, Manual, supra at A21-69. Presumably, this requirement is set forth to prevent the convening authority from setting forth reasons many months after the decision. When the defense seeks relief from a denial of deferment and sets forth reasons why deferment should have been granted, I agree that it is preferable for the convening authority to establish the basis for denial. However, I do not think it is within our supervisory powers to require the convening authority to set forth these reasons in the first instance absent a statutory or Manual requirement for doing so.